Citation Nr: 1616274	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-06 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected residuals of right inguinal hernia surgery, including scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1982 to November 1986.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased rating for his service-connected residuals of right inguinal hernia surgery.  He was last provided with a VA examination regarding this disability in December 2010.  During his hearing, he reported developing additional symptoms since his examination, including additional bulging and swelling.  See hearing transcript pg 7.  Because the evidence suggests his disability has increased in severity since his last exam, remand for a new examination is required.

While this issue is remanded, the Board will also take this opportunity to obtain any updated VA treatment records and associate them with the claims file.


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available medical records from the VA medical center in Columbia since April 2011.

2.  After obtaining the above identified records, schedule the Veteran for an examination to evaluate the nature of severity of his current service-connected residuals of right inguinal hernia surgery.  The examiner should be provided with the Veteran's claims file, and a complete rationale should be provided for any opinion expressed.

3.  Then, readjudicate the appeals.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board fur further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

